Citation Nr: 0025270	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-43 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The claimant had recognized guerrilla service and Philippine 
Army service from February 1943 to June 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  The case is 
before the Board for the third time, having been previously 
remanded in March 1997 and August 1999 for additional 
evidentiary development.  


FINDINGS OF FACT

1.  Eligibility of the veteran for nonservice-connected 
pension benefits was denied by the RO in February 1992, on 
the grounds that the veteran did not have the requisite 
service to qualify for that benefit.

2.  The additional evidence submitted since the February 1992 
decision of the RO does not include any new information which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

The evidence received since the February 1992 decision of the 
RO which found that the veteran was not eligible for 
nonservice-connected pension benefits is not new and material 
and the veteran's claim may not be reopened.  38 U.S.C.A. §§ 
5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the veteran's claim for nonservice-connected 
pension benefits in February 1992, on the basis that the 
veteran did not have qualifying service for pension purposes.  
The veteran was notified of this decision but did not timely 
appeal.  Thus, the February 1992 RO decision became final.  
38 U.S.C.A. § 7105(c) (West 1991).  In order to reopen his 
claim, the veteran must submit new and material evidence with 
regard to that issue.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Eligibility for VA benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service with the Armed Forces of the United 
States. 38 U.S.C.A. § 101(2), (24) (West 1991).  Service in 
the Philippine Scouts and in the Organized Military Forces of 
the government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for the purposes of some VA benefits, but not for the purpose 
of nonservice-connected pension benefits.  38 U.S.C.A. § 107 
(West 1991); 38 C.F.R. §§ 3.8, 3.9 (1999).

38 C.F.R. §§ 3.8 and 3.9 provide that certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the Court 
has held that the service department determination as to an 
individual's service shall be binding on the VA.  38 C.F.R. § 
3.203(c) (1999); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The evidence of record at the time of the February 1992 
decision of the RO included a written response from the U.S. 
Army Reserve Personnel Center (ARPERCEN), MPRC Form 1-632 
dated June 1954, that indicated the veteran had service as a 
member of the recognized guerrillas from February 1943 to 
July 1945 and as a member of the Regular Philippine Army from 
August 1945 to June 1946.  The ARPERCEN also provided 
photocopies of two Affidavits for Philippine Army Personnel, 
PA (Philippine Army) Form 23, and a Personnel Record of the 
Army of the Philippines, PA Form 22A.  Also of record were 
lay affidavits from the veteran's fellow servicemen, dated in 
1954, which indicated the veteran had guerilla service.  Also 
of record was the veteran's affidavit, dated June 1946, in 
which he indicated he was attached to the 8th Army in April 
1945.  None of these documents contain any evidence that the 
veteran was enlisted, inducted or commissioned into a regular 
component of the U.S. Armed Forces.  

The veteran subsequently attempted to reopen his claim in 
November 1995.  In support of his claim he submitted a 
written statement in which he indicated he had served in the 
United States Army having enlisted with the 96th Military 
Police Command in July 1945.  He also submitted a copy of a 
Special Order Number 33, issued by Headquarters, Army of the 
Philippines, which directed the listed officers of the 
Military Police Command (MPC) of the Philippine Army (PA) 
should be discharged as of January 31, 1947.  The veteran 
also submitted his MPC identification card which indicated 
his branch of service was "PA"; a copy of "Verification of 
Veterans Status" from the Veterans Federation of the 
Philippines, dated April 1965; and a copy of a General Order 
Number 177, issued in October 1943 by Headquarters, United 
States Forces in the Philippines (USFIP), which directed the 
listed officers in the Reserve Forces, USFIP, should be 
promoted.  The veteran also submitted a duplicate copy of PA 
Form 23, Affidavit for Philippine Army Personnel; as well as 
a copy of an official statement of his service from the 
ARPERCEN issued in March 1985, which indicated that the 
veteran served as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas in the service of 
the Armed Forces of the United States, from February 1943 to 
June 1946.  The Board finds that this additional evidence is 
not new and material as none of these documents submitted 
since the February 1992 RO decision contain any evidence that 
the veteran was enlisted, inducted or commissioned into a 
regular component of the U.S. Armed Forces.  

The RO also obtained additional evidence in this case.  In 
August 1999, the RO requested reverification of the veteran's 
military service from the National Personnel Records Center 
(NPRC).  The NPRC was specifically asked whether the veteran 
had any valid military service in the Army of the United 
States or was all his military service as a member of the 
recognized guerrillas and/or regular Philippine army in the 
serve of the Armed Forces of the United States.  The NPRC's 
responded in October 1999, that there was no change from the 
prior certification and that the veteran's service was as a 
member of the Philippine Army.  The Board finds that this 
additional evidence is also not new and material in that it 
merely confirmed information previously of record and 
provided no evidence as to eligible service.

The Department of the Army has certified that the appellant 
had military service only as a recognized guerrilla and as a 
member of the Philippine Commonwealth Army and had no service 
as a member of the Army of the United States.  The Board 
notes that the VA is bound by that determination.  The 
veteran's only recourse to establish status as a veteran of 
the Army of the United States is with the service department.

Since the additional evidence submitted to reopen the 
veteran's claim does not provide information which is so 
significant that it must be considered in order to fairly 
decide the merits of that claim, the Board concludes that he 
has not submitted new and material evidence to reopen his 
claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim for basic eligibility for nonservice-connected 
pension benefits, the appeal is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


